Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 28, 2022 is acknowledged and has been entered. 
In view of the replacement drawings filed February 28, 2022, the rejection of the claim under 35 U.S.C. § 112 (a) and (b) has been withdrawn.

Additionally, after further consideration the original title “Enclosure with Extension” is acknowledged and has been entered. In view thereof, the title now reads as:
“Enclosure with Extension”
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawings clearly and accurately. (MPEP 15.01.II.) 
For consistency, the figure description for Figure 1 in the specification has been amended to read: 
-- FIG. 1 is a top, front, and left side perspective view of an enclosure with extension showing my new design; --                   
 
 
For consistency, the broken line statement in the specification has been amended to read:
-- The broken lines depict portions of the enclosure with extension in which the design is embodied that form no part of the claimed design. The hollow interior of the enclosure with extension forms no part of the claimed design. Additionally, the dash-dot lines denote
the boundary of the claim and form no part of the claimed design. --

For consistency with the title, the claim has been amended to read as:
-- We Claim: The ornamental design for an enclosure with extension, as shown and described. --
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramzi Almatrahi/
Design Patent Examiner
Art Unit 2917